United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
INDEPENDENCE ANNEX, Charlotte, NC,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 19-1937
Issued: December 15, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On September 21, 2019 appellant filed a timely appeal from a September 11, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate
Boards docketed the appeal as No. 19-1937.1
On April 17, 2018 appellant, then a 40-year-old city carrier assistant filed an occupational
disease claim (Form CA-2) for an emotional condition and other stress-related conditions. She
noted that she first became aware of her condition on February 8, 2018. OWCP assigned File No.
xxxxxx341. By decision dated September 11, 2019, it denied appellant’s emotional condition
claim, finding that the evidence of record was insufficient to establish a compensable employment
factor.
The Board, having duly considered this matter, finds this case not in posture for decision.

1

The Board notes that following the September 11, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

Appellant has several other claims involving emotional conditions. Under OWCP File No.
xxxxxxx368, OWCP accepted that, on August 12, 2017, she, then a 38-year-old city carrier
assistant, sustained a right ankle sprain and sprain of right rotator cuff capsule as a result of an
employment-related fall in the performance of duty. Appellant subsequently requested that her
accepted claim be expanded to include additional conditions including depression. Under OWCP
File Nos. xxxxxx435, xxxxxxx066 and xxxxxx767, she attributed emotional conditions to either a
consequence of her accepted August 12, 2017 employment-related injury and/or factors of her
federal employment.
OWCP’s procedures provide that cases should be administratively combined when correct
adjudication of the issues depends on frequent cross-referencing between case files.2 For example,
if a new injury case is reported for an employee who previously filed an injury claim for a similar
condition or the same part of the body, doubling is required.3
As OWCP File Nos. xxxxxxx368, xxxxxx341, xxxxxx435, xxxxxx066 and xxxxxx767, all
involve claims for an emotional condition, for a full and fair adjudication, they must be
administratively combined. Consolidation of the case files prior to the final decision would allow
OWCP to consider all relevant claim files and accompanying evidence in developing appellant’s
current occupational disease claim.
Accordingly, the Board will remand the case to OWCP to ensure that the previously cited
OWCP files have been administratively combined. Following this and other such further
development as deemed necessary, OWCP shall issue a de novo decision regarding appellant’s
emotional condition claim in File No. xxxxxx341 based upon a review of the evidence from all of
the consolidated OWCP files.

2

K.R., Docket No. 20-0911 (issued October 30, 2020); R.R., Docket No. 19-0368 (issued November 26, 2019);
Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance & Management, Chapter 2.400.8c
(February 2000).
3

Id.

2

IT IS HEREBY ORDERED that the September 11, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: December 15, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

3

